FILED
                             NOT FOR PUBLICATION                             OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS J. COFFELT,                               No. 09-35637

               Plaintiff - Appellant,            D.C. No. 1:07-CV-00419-EJL

  v.
                                                 MEMORANDUM *
DAWSON, Doctor, and
CORRECTIONAL MEDICAL
SERVICES,

               Defendants - Appellees.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Thomas J. Coffelt, an Idaho state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to

medical needs in violation of the Eighth Amendment. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

exhaust administrative remedies, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.

2003), and its grant of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

      The district court properly dismissed the claims alleging deliberate

indifference to medical needs prior to July 2007 because Coffelt failed to exhaust

administrative remedies for those claims. See Woodford v. Ngo, 548 U.S. 81, 90,

95 (2006) (“proper exhaustion” under 42 U.S.C. § 1997e(a) is mandatory and

requires adherence to administrative procedural rules).

      The district court properly granted summary judgment on the remaining

claims regarding medical care for Coffelt’s swollen ankle because he failed to raise

a triable issue as to whether defendants were deliberately indifferent to his medical

needs. See Toguchi, 391 F.3d at 1057 (a prison official acts with deliberate

indifference only if he knows of and disregards an excessive risk to inmate health

and safety); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002) (prison officials

manifest deliberate indifference to a prisoner’s medical needs when they deny,

delay or intentionally interfere with medical treatment).

      Coffelt’s remaining contentions are unpersuasive.

      AFFIRMED.


                                          2                                    09-35637